Citation Nr: 1722859	
Decision Date: 06/20/17    Archive Date: 06/29/17

DOCKET NO.  09-33 320	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The Veteran served on active duty from August 1989 to March 2002.

This matter comes before the Board of Veterans' Appeals (Board) on appeal
from a March 2008 rating decision issued by the Department of Veterans
Affairs (VA) Regional Office (RO).

In January 2011, the Veteran testified at a Travel Board hearing before a Veterans Law Judge (VLJ).  Since that time, the VLJ who presided over the hearing left employment with the Board.  The Veteran was notified of this fact via an October 2014 letter.  Although informed of his option to have another hearing, a request for a new hearing was not received.  

In June 2011, September 2014, and March 2017, the Board remanded this matter for additional evidentiary development.


FINDING OF FACT

Credible supporting evidence of the Veteran's claimed stressor involving a grenade explosion at Fort Knox has been received, and VA treatment records provide a competent diagnosis of PTSD. 


CONCLUSION OF LAW

The criteria for service connection for PTSD have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2016).



REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evaluation, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred. If the evidence establishes that a veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of a veteran's service, the veteran's lay testimony may establish the occurrence of the claimed in-service stressor. 38 C.F.R. § 3.304(f). If, however, a veteran did not serve in combat, or if the claimed stressor is not related to combat, there must be independent evidence to corroborate the veteran's statement as to the occurrence of the claimed stressor.  See Doran v. Brown, 6 Vet. App. 283, 288-89   (1994).  A veteran's testimony alone cannot establish the occurrence of a non-combat stressor.  See Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996). 

Following a longitudinal review of the record, the Board finds that service connection is warranted for PTSD.  During the course of this appeal, the Veteran consistently reported an in-service stressor involving an exploding grenade while  he was stationed at Fort Knox Army Base in Kentucky.  Recently, the Veteran submitted archived newspaper article information which references this incident,  and such article included the name of the friend reported by the Veteran as being injured.  The Board finds such evidence sufficiently corroborates that the grenade incident occurred.

Post service treatment records reflect that the Veteran has been treated by VA for PTSD for more than a decade.  Many of these records, including mental evaluations in March 2007 and June 2007, cite to the Veteran's claimed in-service stressor as the impetus for this diagnosis.  McClain v. Nicholson, 21 Vet. App. 319 (2007) (holding that a current disability exists if the diagnosed disability is present at the time the claim is filed or during the pendency of the claim, even if the disability resolves prior to adjudication).  

Although the Veteran's January 2017 VA examination for PTSD concluded with no diagnosis of PTSD, the examiner based this finding on what was deemed inaccurate testing and over reporting by the Veteran.  The adequacy of the prior PTSD diagnoses of record were not addressed.

After resolving all doubt in the Veteran's favor, the Board finds that the evidence supporting the claim is at least in equipoise with that against the claim.  Therefore, the Board finds that entitlement to service connection for PTSD is warranted. 


ORDER

Service connection for PTSD is granted.



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


